Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 17-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or combination in the art of a method for manufacturing a microneedle chip comprising placing a female mold with a gas-permeable membrane made of PTFE film on a supporting plate besprinkled with through-holes, supplying a fluidized needle body liquid into the mold through an injection molding process, wherein the female mold is provided with a plurality of mold cavities matched with the shape of a needle body, each of the mold cavities provided with an injecting inlet and an exhaust port, and placing the mold under a negative pressure.

The closest prior art is Yoshida (US-20150238434), which teaches a method for manufacturing a microneedle chip comprising placing a female mold with a gas-permeable membrane on a supporting plate besprinkled with through-holes, supplying a fluidized needle body liquid into the mold, wherein the female mold is provided with a plurality of mold cavities matched with the shape of a needle body, each of the mold cavities provided with an injecting inlet and an exhaust port. However, Yoshida does not teach the gas-permeable membrane being made of PTFE film, supplying a fluidized needle body liquid into the mold through an injection molding process, and placing the mold under a negative pressure.

While one of ordinary skill in the art could attempt to use Ferguson (US-20120041337), Kuhn (US-20110060274), and Tomono (US-20090234301) to modify Yoshida and teach the missing limitations, it would not be obvious to one of ordinary skill in the art to use Ferguson to modify Yoshida using a sheet molding method into an injection molding method, as one of ordinary skill in the art would not obviously look to Ferguson to make this combination and this would change the intended purpose of Yoshida, as is shown in the applicant arguments/remarks filed 05/12/2022 on pages 6-8. Because there is no better primary reference and/or combination to be made in the art to teach the invention, it is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748